DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly added claim 26 discloses: “The method according to claim 13, comprising forming the piezoelectric layer directly on only at least one of the silicon (Si) layer and the silicon nitride layer of the at least one membrane.” There is nothing in the original disclosure that indicates that there was any intention to require the piezoelectric layer to be formed “directly on only” the “at least one membrane”. In fact, the specification discloses the piezoelectric layer being formed directly upon other layers (e.g. the electrode or conductive layers or the bonding layer (pg. 8)), but it never recites explicit requirement of direct placement of the piezoelectric on any layers of the membrane. For these reasons, this new claim does not find support in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-22 and 26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14, 19 and 20 each disclose “silicon and/or silicon nitride layer” (claim 14, line 6; claim 19, lines 2, 3, 5 and 6; claim 20, line 10; emphasis added). This language is indefinite for the same reasons set forth in the non-final rejection regarding the alternative “and/or” claim recitations. A broad range or limitation (silicon layer, which includes silicon nitride) together with a narrow range (silicon nitride) or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, these claims recite the broad recitation “silicon”, and the claim also recites “and/or silicon nitride” which is the narrower statement of the range/limitation. The language is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This problem is compounded by most recent amendment to at least claim 13, wherein it is clarified that the intended silicon material would be pure silicon “(Si)” or “silicon nitride”, rather than the broad “silicon” which includes any compounds that silicon can be a part of. Because the elements of claims 14, 19 and 20 are apparently different than those of claim 13, one cannot be sure if the “and/or” language was intended to be removed, or if the “silicon” was intended to be amended to recite “silicon (Si)”. As best understood, any material containing silicon satisfies the claim limitation(s) currently presented.
Claims 15-18 and 21-22 are rejected by virtue of their dependence upon the indefinite subject matter of claims 14, 19 and 20.
Claim 26 discloses “forming the piezoelectric layer directly on only at least one of the silicon (Si) layer and the silicon nitride layer of the at least one membrane” (lines 2-3; emphasis added). This language is indefinite because it is contradictory and confusing and cannot be confidently understood. How can one form a layer “directly on only at least one” of two different layers? Further, the alternative limitations of claim 13 (lines 10-16) render this claim indefinite, because a reasonable interpretation of antecedent claim 13 would not require the membrane to be directly on the piezoelectric layer at all, instead placing the piezoelectric layer on the membrane with ”only one or more electrically conductive layers disposed between”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dausch (US 2012/0319535 A1).
Regarding claim 13, Dausch discloses a method for producing a piezoelectric transducer device (Title; Abstract), comprising: producing, on a face of a first substrate (164), first (166) and second (162) separation layers arranged one against the other and such that the first separation layer is arranged between the first substrate and the second separation layer (fig. 2; pars. 0022 and 0024); producing, on the second separation layer, at least one piezoelectric layer (158) including at least one piezoelectric material with a crystalline perovskite structure (lead zirconate titanate, i.e. PZT: fig. 1; pars. 0020-0023); making the piezoelectric layer integral with a second substrate (204) (fig. 9; par. 0033), forming a stack in which the piezoelectric layer is arranged between the second substrate and the second separation layer (fig. 5), and in which at least one membrane (152 and/or 154) including at least one of a silicon (Si)* layer and a silicon nitride layer (par. 0022: “substrate 152 may comprise silicon” and “thermal SiO2 (thermal oxide) dielectric layer 154”) is arranged between the piezoelectric layer and the second substrate such that the piezoelectric layer is in direct contact with the at least one membrane (this limitation is not required, because the alternative “or” limitation which follows has been selected to be demonstrated by the prior art disclosure), or that only one or more electrically conductive layers (156) are disposed between the piezoelectric layer and the at least one (two) membrane (see annotated fig. 9, below; fig. 5-9; pars. 0027-0028); forming a mechanical separation at an interface between the first and the second separation layers (figs. 5-6; pars. 0028-0029); and4Docket No. 523305USPreliminary Amendment 
    PNG
    media_image1.png
    521
    778
    media_image1.png
    Greyscale
producing first and second electrodes (fig. 9: left and right ones of 172, respectively) electrically in contact with the piezoelectric layer, wherein the interface between the first and the second separation layers has a lowest adherence force among all interfaces of the stack (the interface between 162 and 166 is the only location of delamination: figs. 5-6; par. 0028).
*Note: regarding the newly amended limitation to require: “at least one membrane including at least one of a silicon (Si) layer and a silicon nitride layer”, it appears that there has been some confusion as to what was actually originally disclosed and claimed. Though not necessarily amounting to a recitation of new matter, it needs to be clarified that upon further review of the instant disclosure, there is nothing that indicates original intention for the claimed membrane to require “silicon (Si)” layer to be a pure silicon (Si) layer. In the interview (summary mailed 03/01/22) the Examiner was given the impression that at least one of the membrane layer(s) was intended to be pure silicon, which was taken at face value at the time; however, the presented interpretation is more specific than was originally disclosed with respect to any of the membrane layer(s) of the specification. In fact, there is no instance wherein “(Si)” is recited in the specification; instead, there are many instances where the membrane layer(s) are disclosed such that “it is possible that the membrane 108 comprises a[n] SiO2 layer arranged between two silicon and/or silicon nitride layers” (pg. 11). Accordingly, re-wording the claim to amend around a prior art reference or rejection and thereby implicitly eliminate interpretation of “silicon” to include SiO2 would not be proper. That being so, the claim language is not being held to recite new matter, because the disclosure does generally disclose silicon as a membrane layer. Even still, the claim limitation is reasonably interpreted to include any silicon containing compound or any layer containing silicon, because any further specificity to the definition (e.g. pure silicon (Si)) would not find support. In this instance, Dausch discloses the cited membrane layer (152) as being formed of “silicon” (par. 0022), which is reasonably held to anticipate the limitation of “silicon (Si)”. Further still, cited membrane layer (154) of Dausch is disclosed as being formed from “SiO2” which is reasonably held to read upon “silicon” to the extent in which that language finds actual support in the disclosure, as explained above.
Regarding claim 14, as best understood, Dausch discloses the method according to claim 13, further comprising, between the step of producing the piezoelectric layer and the step of making the piezoelectric layer integral with the second substrate, a step of producing, on the piezoelectric layer, a first bonding layer (152) including silicon and/or silicon nitride (silicon: SiO2), wherein the making integral step is implemented by direct bonding between the first bonding layer and a second bonding layer (200) including silicon and/or silicon nitride and arranged on the second substrate (figs. 8-9; par. 0033), and wherein production of the membrane comprises a step of producing a cavity (202) in the second substrate such that a part of the first and the second bonding layers arranged facing the cavity forms the membrane (figs. 6-9; pars. 0028-0029 and 0032-0033).
Regarding claim 15, as best understood, Dausch discloses the method according to claim 14, further comprising, between the step of producing the piezoelectric layer and the step of producing the first bonding layer, a step of producing, on the piezoelectric layer, at least one metal layer (layer 172) configured to form the second electrode of the device (par. 0027), wherein the first electrode (left one of 172) is produced on the piezoelectric layer after the step of forming the mechanical separation (fig. 9; par. 0033).
Regarding claim 16, as best understood, Dausch discloses the method according to claim 15, wherein the second separation layer (162) comprises a noble metal (Ti/Au), and wherein the first electrode is produced by etching the second separation layer such that at least one remaining portion of the second separation layer forms the first electrode (figs. 1-3; pars. 0020-0023).
Regarding claim 29, Dausch discloses the method according to claim 13, comprising: producing the first separation layer to be integral with the first substrate, and forming the mechanical separation at the interface between the first and the second separation layers such that the first separation layer remains integral with the first substrate and that the second separation layer remains integral with the piezoelectric layer (figs. 5-6; pars. 0028-0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch, in view of Utsunomiya (JP 2002-217390 A).
Regarding claim 25, Dausch discloses all of the elements of the current invention as detailed above with respect to claim 13. Dausch, however, does not explicitly disclose between the step of producing the first and the second separation layers and the making integral step, reducing an adherence force of the interface between the first and the second separation layers.
Utsunomiya teaches that it is well known to perform a related method (Title; Abstract), including between the step of producing the first and the second separation layers and the making integral step, reducing an adherence force of the interface between the first and the second separation layers (“first separation layer” and “second separation layer”) (pg. 3, lines 29-40).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Dausch to incorporate the reducing the adherence force between separation layers of Utsunomiya. Dausch discloses the two separation layers and that separation is caused between them during manufacture. Accordingly, PHOSITA would have realized that the old technique of Utsunomiya to reduce adhesion force at a desired location of separation, would readily and easily be employed in the well-known method of Dausch and would have been used with reasonable expectation of success. This combination would have predictably decreased manufacturing costs and time due to rework of fractured elements. Moreover, there is no indication that any special steps were required/devised, nor that any surprising results came from combining these prior art method elements. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch, in view of Li et al. (US 2010/0141097 A1).
Regarding claim 26, as best understood, Dausch discloses all of the elements of the current invention as detailed above. Dausch further discloses that the piezoelectric layer is formed directly on a dielectric layer (160) (fig. 1; par. 0022). Dausch, however, does not explicitly disclose forming the piezoelectric layer directly on only at least one of the silicon (Si) layer and the silicon nitride layer of the at least one membrane.
Li teaches that it is well known to perform a related method of manufacturing a piezoelectric device (Title; Abstract), including forming the piezoelectric layer (112) directly on only at least one of the silicon (Si) layer and the silicon nitride layer (110) of the at least one membrane (SiN: 110; pars. 0008 and 0018).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Dausch to incorporate the forming of the piezoelectric layer directly on a silicon nitride layer of Li. As indicated by Li, this arrangement was well-known to aid in control of atomic diffusion. Further, the adhesion and peeling properties of silicon nitride are well known with respect to piezoelectric materials and therefore the SiN of Li would have easily been used in the method of Dausch. Additionally, it is known to use SiN as a predictable growth substrate for piezoelectric layers, thus decreasing manufacturing costs. PHOSITA would have realized these obvious advantages and would have known that the arrangement of Li could be readily used in the method of Dausch, with reasonable expectation of success.
Claims 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch, in view of Akimoto et al. (US 2009/0075456 A1).
Regarding claim 27, Dausch discloses all of the elements of the current invention as detailed above with respect to claim 1. Dausch further discloses that the other of the first and the second separation layers comprises at least one noble metal (platinum: par. 0022). Dausch, however, does not explicitly disclose that one of the first and the second separation layers comprises at least one of SiO2 and silicon nitride.
Akimoto teaches that it is well known to use two separation layers (104, 106), one (104) of which is a metal (e.g. tungsten) and one (106) of which is comprised of SiO2 (fig. 1A-1; pars. 0023 and 0054-0057).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Dausch to incorporate the separation layer which comprises SiO2 of Akimoto. Please refer to claim 25, above regarding the rationale for combination of references. Dausch discloses two separation layers, one of which is a noble metal. Akimoto demonstrates that it was well known to use SiO2 as a separation layer because of its predictable adherence properties and ease of use in peeling. PHOSITA would have realized that the SiO2 layer of Akimoto could readily be used in the method of Dausch without the need for any new or special steps, and without any likelihood of surprising results.
Regarding claim 23, Dausch in view of Akimoto teaches the method of claim 27 as detailed above, and Dausch further discloses the noble metal comprises platinum (par. 0022). Please refer to claim 27 regarding the rationale for combination of references.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Akimoto, further in view of Utsunomiya.
Regarding claim 28, Dausch in view of Akimoto teaches all of the elements of the current invention as detailed above with respect to claim 27. Akimoto further teaches that the silicon layer is treated to form silicon oxide (par. 0054). The modified Dausch, however, does not appear to teach between the step of producing the first and the second separation layers and the making integral step, reducing an adherence force of the interface between the first and the second separation layers.
Utsunomiya teaches that it is well known to perform a related method (Title; Abstract), including between the step of producing the first and the second separation layers and the making integral step, reducing an adherence force of the interface between the first and the second separation layers (“first separation layer” and “second separation layer”) (pg. 3, lines 29-40). Please refer to claim 25 regarding the rationale for combination of references.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. Please refer to the “*Note” in the 102 rejection of claim 13, above. The original disclosure provides a number of embodiments, including ones in which there may or may not be an SiO2 layer required. However, that is not in any way the same as a disclosure that pure silicon is used in place of SiO2 as a membrane, as was argued by the Applicant. The Applicant relies upon the purported merits or benefits of not using an SiO2 layer, however this ignores the fact that several of the disclosed embodiments require the use of an SiO2 layer, and none of them recite a pure silicon (Si) layer. The claim only finds support for a membrane which may have more than one layer, and those layers may be silicon, or silicon nitride, or any other layer which contains silicon. The actually supported language has been shown to be anticipated by the updated prior art rejection to Dausch, above. Therein all of the currently presented and supported limitations have been shown to be anticipated.
The Applicant has also argued that the Examiner did not demonstrate that the interface between the first and second separation layers has a lowest adherence force in the stack. Respectfully, this is not compelling, the stack of Dausch is physically separated at the indicated location (between first and second separation layers), and it would be literally impossible to separate the stack layers anywhere but the location of lowest adherence, unless the layers were torn in the process, which is clearly not what occurs in the method of Dausch.
According to the updated prior art rejections, above, the broadest reasonable interpretation of the claims, noted above, and the response herein, all currently presented limitations in claims 13-16, 23 and 25-39 are held to have been shown to be anticipated or taught by the prior art and all arguments on the merits have been answered.
Allowable Subject Matter
Claims 17-22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Please refer to the Non-Final rejection of 11/22/2021 for the statement of reasons for the indication of allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuya et al. (US 2007/0220722 A1) discloses a related method including two separation layers, at least one of which is a silicon oxide layer (Title; Abstract; figs. 3A-3D; pars. 0023-0024, 0056, 0062 and 0071). This prior art reference is considered to be particularly relevant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729